COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00199-CV
Style:                              Paccar, Inc., Cleveland Mack Sales, Inc. d/b/a Performance Kenworth, and Caterpillar, Inc.
                                    v. Ho Ho Ho Express, Inc.
Date motion filed*:                 July 26, 2013
Type of motion:                     Unopposed motion for extension of time to file appellee’s brief
Party filing motion:                Appellee
Document to be filed:               Appellee’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                              N/A
         Number of previous extensions granted:                 0          Current Due date: N/A
         Date Requested:                                 August 30, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time absent extraordinary circumstances
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot) with instructions.
                    Other: _____________________________________
           Appellee’s brief is due 30 days after the final appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
          Although Cleveland Mack Sales, Inc. and Caterpillar, Inc. have filed briefs, Paccar, Inc. has not yet filed
          a brief in this appeal. Accordingly, appellee’s brief is not yet due and the motion is dismissed as moot. If
          Paccar, Inc., moves to dismiss its appeal pursuant to settlement, rather than filing a brief, then the parties
          shall promptly inform the court. Appellee’s brief will be due 30 days from the date that Paccar, Inc. either
          files its brief or moves to dismiss its appeal.




Judge's signature:       /s/ Jane Bland
                         

Panel consists of        ____________________________________________

Date: August 2, 2013



November 7, 2008 Revision